ITEM 77O ADVANTAGE FUNDS, INC. -DREYFUS GLOBAL DYNAMIC BOND FUND On November 4, 2014, Dreyfus Global Dynamic Bond Fund, a series of Advantage Funds, Inc. (the "Fund"), purchased 22 Units of 3.625% Senior Notes due 2024 issued by Aflac Incorporated (CUSIP No. 0001055AM4) (the "Notes") at a purchase price of $99.899 per Note, including underwriter compensation of 0.65%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC SMBC Nikko Securities America, Inc. Synovus Securities, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 11-12, 2015. These materials include additional information about the terms of the transaction.
